Name: Commission Regulation (EC) NoÃ 1180/2005 of 20 July 2005 fixing for the 2004/2005 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: agricultural policy;  monetary relations;  plant product;  prices;  EU finance
 Date Published: nan

 21.7.2005 EN Official Journal of the European Union L 189/32 COMMISSION REGULATION (EC) No 1180/2005 of 20 July 2005 fixing for the 2004/2005 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (2), and in particular Article 1(3) thereof, Whereas: (1) Pursuant to Article 1(1) of Regulation (EEC) No 1713/93, the minimum sugarbeet prices referred to in Article 4 of Council Regulation (EC) No 1260/2001 and the production levy and additional levy referred to, respectively, in Articles 15 and 16 of that Regulation are to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question. (2) Since 1 January 1999, pursuant to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (3), the fixing of conversion rates should be restricted to the specific agricultural conversion rates between the euro and the national currencies of those Member States which have not adopted the single currency. (3) The specific agricultural conversion rate for the minimum sugarbeet prices and the production levy and the additional levy for the 2004/2005 marketing year should therefore be fixed in the various national currencies, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for the conversion of the minimum sugarbeet prices as referred to in Article 4 of Regulation (EC) No 1260/2001, and of the production levy and, where appropriate, the additional levy referred to in Articles 15 and 16 respectively of that Regulation, into each of the national currencies of the Member States which have not adopted the single currency shall be fixed, for the 2004/2005 marketing year, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 2005. It shall apply from 1 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 987/2005 (OJ L 167, 29.6.2005, p. 12). (2) OJ L 159, 1.7.1993, p. 94. Regulation as last amended by Regulation (EC) No 1509/2001 (OJ L 200, 25.7.2001, p. 19). (3) OJ L 349, 24.12.1998, p. 1. ANNEX to the Commission Regulation of 20 July 2005 fixing for the 2004/2005 marketing year the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency Specific exchange rate 1 euro = 30,7292 Czech koruna 7,44005 Danish krone 15,6466 Estonian kroon 0,579427 Cyprus pound 0,682632 Latvian lats 3,45280 Lithuanian litas 247,437 Hungarian forint 0,429756 Maltese lira 4,20824 Polish zloty 239,768 Slovenian tolar 39,1877 Slovak koruna 9,11296 Swedish krona 0,684821 Pound sterling